—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Westchester County Board of Plumbing Examiners, dated November 22, 2000, which, after a hearing, found the petitioners guilty of a violation of the Westchester County Plumbing Licensing Law and imposed a $5,000 penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioners’ contention, the determination of the respondent Westchester County Board of Plumbing Examiners is supported by substantial evidence (see CPLR 7803 [4]; see also 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180; Matter of Hy-Tech Coatings v New York State Dept. of Labor, 226 AD2d 378).
The petitioners’ remaining contentions are without merit. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.